 1   Roopali H. Desai (024295)                     Stephen E. Morrissey (admitted pro hac vice)
     D. Andrew Gaona (028414)                      SUSMAN GODFREY L.L.P.
 2   Kristen Yost (034052)                         1201 Third Avenue, Suite 3800
                                                   Seattle, WA 98101-3000
 3   COPPERSMITH BROCKELMAN PLC                    T: (206) 516-3880
     2800 North Central Avenue, Suite 1900         smorrissey@susmangodfrey.com
 4   Phoenix, AZ 85004
     T: (602) 381-5478                             Stephen Shackelford (admitted pro hac vice)
 5   rdesai@cblawyers.com                          SUSMAN GODFREY L.L.P.
     agaona@cblawyers.com                          1301 Avenue of the Americas, 32nd Floor
 6                                                 New York, NY 10019-6023
     kyost@cblawyers.com                           T: (212) 336-8330
 7                                                 sshackelford@susmangodfrey.com
     Justin A. Nelson (admitted pro hac vice)
 8   SUSMAN GODFREY L.L.P.                         Davida Brook (admitted pro hac vice)
     1000 Louisiana, Suite 5100                    SUSMAN GODFREY L.L.P.
 9   Houston, TX 77002-5096                        1900 Avenue of the Stars, Suite 1400
     T: (713) 651-9366                             Los Angeles, CA 90067
10                                                 T: (310) 789-3100
     jnelson@susmangodfrey.com                     dbrook@susmangodfrey.com
11
     Attorneys for Defendant Arizona Secretary of State Katie Hobbs
12
13                             UNITED STATES DISTRICT COURT
14                                  DISTRICT OF ARIZONA
15   Tyler Bowyer; Michael John Burke; Nancy             No. CV-20-02321-PHX-DJH
     Cottle; Jake Hoffman; Anthony Kern;
16   Christopher M. King; James R. Lamon; Sam
     Moorhead; Robert Montgomery; Loraine                DEFENDANT SECRETARY OF
17   Pellegrino; Greg Safsten; Salvatore Luke            STATE HOBBS’ SECOND NOTICE
     Scarmardo; Kelli Ward; and Michael Ward,            OF SUPPLEMENTAL
18                                                       AUTHORITY
19                   Plaintiffs,

20   v.

21   Doug Ducey, in his official capacity as
     Governor of the State of Arizona; and Katie
22   Hobbs, in her official capacity as Arizona
     Secretary of State,
23
                     Defendants.
24
25   MARICOPA COUNTY BOARD OF
     SUPERVISORS; and ADRIAN FONTES, in his
26   official capacity as Maricopa County Recorder,
27                   Intervenors.
28

     {00526067.1 }
 1          Secretary Hobbs submits this Second Notice of Supplemental Authority to alert
 2   the Court of an important development in the nearly-identical case filed in Michigan by
 3   Plaintiffs’ counsel on behalf of the proposed presidential electors for the Republican Party
 4   in that State. King v. Whitmer, No. 2:20-cv-13134 (E.D. Mich.).
 5          This morning, the court in King rejected plaintiffs’ arguments. The opinion is
 6   attached as Exhibit A. First, the court ruled that Eleventh Amendment immunity applied.
 7   Id. at 8-13. Second, the court held that the matter was moot. Id. at 13-16. Third, the court
 8   found that laches applied because plaintiffs “waited too long to knock on the Court’s
 9   door.” Id. at 16-19. Fourth, the court held that abstention applied. Id. at 20-23. Fifth, the
10   court held that plaintiffs have no standing on any of their claims, rejecting their vote
11   dilution theory under the Equal Protection Clause and their alleged standing as electors
12   on the Election/Electors Clause claim and specifically rejecting plaintiffs’ argument that
13   the Carson decision applies. Id. at 23-30. Sixth, the court concluded that plaintiffs were
14   unlikely to succeed on the merits because (a) the Electors Clause claim was premised on
15   state law, id. at 30-31; and (b) plaintiffs’ “equal protection claim is not supported by any
16   allegation that Defendants’ alleged schemes caused votes for President Trump to be
17   changed to votes for Vice President Biden,” id. at 32, and that the allegations are “an
18   amalgamation of theories, conjecture, and speculation that such alterations were
19   possible,” id. at 34. Seventh, the court found plaintiffs did not show the remaining
20   injunction factors. Id. at 35.
21          The court issued its decision on the papers and without argument or hearing. Id. at
22   6; see also Doc. 55, Hobbs Reply to MTD, at 1 n.1 (noting no hearing necessary here).
23           Respectfully submitted this 7th day of December, 2020.
24
25                                              SUSMAN GODFREY L.L.P.
26
                                                By s/ Justin A. Nelson
27                                                    Justin A. Nelson
                                                      Stephen E. Morrissey
28                                                    Stephen Shackelford
                                                  -2-
 1          Davida Brook
 2   COPPERSMITH BROCKELMAN PLC
          Roopali H. Desai
 3        D. Andrew Gaona
          Kristen Yost
 4
 5
 6   Attorneys for Defendant Arizona Secretary of
     State Katie Hobbs
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      -3-
